Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2021 is fully considered by the examiner.

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-3, Fig. 1 of Yoon (US Pub. 2016/0224506) discloses a method of operating a semiconductor system, the method comprising: test-setting [by Lane Management Block 117] a first semiconductor device [Master device 110] and a second semiconductor device [Slave Device 120] based on a test signal [singal from 117], driving an original signal [by transmitter TX 113] by the first semiconductor device [110] using an initial driving force [driving force from 117], transmitting the driven original signal [131] as an external transmission signal [131] to the second semiconductor device [120, received by 123]. 
In addition, Fig. 1 of Lee (US Pub. 20190068145) discloses a semiconductor system comprising: a first semiconductor device [300] configured to: 5compare an original signal [IN_L] with a receiving signal [INB_L] to generate a driving force control signal [OUT]; a second semiconductor device [600].
Also, Fig. 1 of Kim et al. (US Pub. 2018/0183630) discloses a method of operating a semiconductor system, the method comprising: test-setting a first semiconductor device [110] and a second semiconductor device [120] base on a test signal [can be any signal], driving an original signal [DQ] by the first semiconductor device [110] using an initial driving force, transmitting the driving original signal [DQ] as an external transmission signal to the second semiconductor device [120]. 

However, regarding claims 1-3, the prior art does not teach or suggest either alone or in combination a method of operating a semiconductor system, the method comprising: comparing the original with the external transmission signal transmitted from the second semiconductor device to the first semiconductor device, changing the initial driving force, driving the original signal by the first semiconductor device using the changed driving force, and transmitting the driven original as the external transmission signal to the second semiconductor device and in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHAN TRAN/Primary Examiner, Art Unit 2825